                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

BILLY K. GIBSON,                             )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   3:18-CV-505-TAV-HBG
                                             )
JEFFERSON COUNTY,                            )
                                             )
              Defendant.                     )


                              MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On January 11, 2019,

the Court entered an order screening the complaint [Doc. 6]. The order dismissed all claims

except plaintiff’s Equal Protection claim against Jefferson County, based on plaintiff’s

allegation that Jefferson County Jail treats sex-offender inmates differently than other

inmates [Doc. 6]. The order also dismissed all defendants except Jefferson County and

afforded plaintiff thirty to complete and return a service packet for defendant Jefferson

County [Doc. 6 p. 3–9]. The completed service packet that plaintiff returned to the Clerk,

however, named former defendant Tennessee Bureau of Investigation (“TBI”) Sex

Offender Registry and former defendant Detective Jeffrey Collins [Doc. 8], both of whom

had been dismissed in the previous order [Doc. 6 p. 5, 9]. Accordingly, on February 5,

2019, the Clerk re-mailed plaintiff the Court’s previous order and a new service packet

[Doc. 8 (Clerk’s docket notation)].

       Rather than returning a completed service packet for Jefferson County, however,

plaintiff has now sent the Court a letter stating that he wishes to withdraw his complaint
against Jefferson County because conditions at the jail have improved1 [Doc. 9 p. 1].

plaintiff also requests that the Court allow him more time to obtain the name of an

individual at the TBI “to resume [his] suit against the State of Tennessee” in this letter [Id.].

Accordingly, the Court liberally construes this letter as plaintiff’s motion to voluntarily

dismiss his sole remaining claim against defendant Jefferson County and for additional

time to amend his complaint to name an individual at TBI. The Court will address these

requests for relief in turn.

I.     VOLUNTARILY DISMISSAL

       First, as it is apparent from plaintiff’s letter that he no longer seeks to hold Jefferson

County liable under § 1983 for the allegations in his complaint, plaintiff’s request to

voluntarily dismiss his remaining claim against Jefferson County will be GRANTED.

II.    ADDITIONAL TIME

       Next, with respect to plaintiff’s request that the Court give him additional time to

obtain the name of an individual at TBI, the Court dismissed former Defendant TBI

because it is an agency of the State of Tennessee and therefore not a “person” who may be

sued under § 1983 [Doc. 6 p. 7]. Further, plaintiff did not file an amended complaint with

his letter, nor did he set forth any substantive allegations against any individual at TBI in

the letter [Doc. 9]. Thus, it appears that plaintiff requests that the Court provide him with

time to obtain the name of an individual at the TBI who may be responsible for his claim

or claims regarding the TBI sex offender registry [Doc. 1 p. 3–4] so that plaintiff may


       1
           Plaintiff does note that access to the law library has not improved, however [Doc. 9 p.1].
                                                    2
amend his complaint to add this individual as a Defendant and pursue those claims against

that individual.

       The requested leave will not be granted. The Sixth Circuit has held as follows:

              Rule 15 requests to amend the complaint are frequently filed
              and, generally speaking, freely allowed. But when a Rule
              15 motion comes after a judgment against the plaintiff, that is
              a different story. Courts in that setting must consider the
              competing interest of protecting the finality of judgments and
              the expeditious termination of litigation. If a permissive
              amendment policy applied after adverse judgments, plaintiffs
              could use the court as a sounding board to discover holes in
              their arguments, then reopen the case by amending their
              complaint to take account of the court’s decision. That would
              sidestep the narrow grounds for obtaining postjudgment relief
              under Rules 59 and 60, make the finality of judgments an
              interim concept and risk turning Rules 59 and 60 into nullities.

Leisure Caviar, LLC v. U.S. Fish & Wildfire Serv., 616 F.3d 612, 616 (6th Cir. 2010).

Thus, “[w]hen a party seeks to amend a complaint after an adverse judgment . . . . the

claimant must meet the requirements for reopening a case established by Rules 59 or 60.”

Id.

       First, plaintiff filed the letter that the Court considers a motion for relief from the

Court’s prior order on February 12, 2019 [Doc. 9 p. 1], which is more than twenty-eight

days after the Court entered its order screening the complaint [Doc. 6]. As such, the Court

construes plaintiff’s request for additional time as a motion for relief from this court’s prior

order under Rule 60(b) of the Federal Rules of Civil Procedure. See Williams v. Thaler,

602 F.3d 291, 303–4 (5th Cir. 2010) (providing that “[w]hen a litigant files a motion




                                               3
seeking a change in judgment, courts typically determine the appropriate motion based on

whether the litigant filed the motion within Rule 59(e)’s time limit”).

       A court may grant relief under Rule 60(b) for the following reasons: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud,

misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the

judgment has been satisfied, released, or discharged, or a prior judgment upon which it is

based has been reversed or otherwise vacated, or it is no longer equitable that the judgment

should have prospective application; or (6) any other reason justifying relief from the

operation of the judgment. Relief under Rule 60(b)(6), however, is only available where

none of the first five subsections apply and exceptional or extraordinary circumstances

exist. Cincinnati Ins. Co. v. Byers, 151 F.3d 574, 578 (6th Cir. 1998).

       The only possible subsections of Rule 60(b) that plaintiff’s request for additional

time to amend his complaint to name an individual at TBI may fall under are subsections

one and six. Even if the Court liberally construes this request as an allegation that plaintiff

mistakenly named the entity TBI as a Defendant, rather than an individual at TBI, due to

inadvertence or lack of knowledge, however, plaintiff is not entitled to relief under Rule

60(b)(1), as a party’s carelessness or ignorance of the law does not entitle him relief under

Fed. R. Civ. P. 60(b)(1). FHC Equities, L.L.C. v. MBL Life Assurance Corp., 188 F.3d

678, 685–87 (6th Cir. 1999); Saxion v. Titan–C–Mfg., Inc., 86 F.3d 553, 558 n.1

(6th Cir. 1996).    Finally, nothing in plaintiff’s motion supports a finding that any

exceptional or extraordinary circumstances entitle plaintiff to relief under Rule 60(b)(6).

                                              4
       Accordingly, plaintiff’s request for additional time to amend his complaint to name

an individual at TBI will be DENIED.

III.   CONCLUSION

       For the reasons set forth above, plaintiff’s motion to voluntarily dismiss and for

additional time [Doc. 9] is GRANTED in part to the extent that the plaintiff’s remaining

claim against Jefferson County is DISMISSED. The motion [Id.] is DENIED in part,

however, to the extent that the Court will not allow plaintiff additional time to amend his

complaint to name an individual at TBI. As no claims remain in this action, this case will

be DISMISSED. The Court CERTIFIES that any appeal from this dismissal would not

be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.



                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            5
